DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

Status of Claims
Currently, claims 25-39 are pending in the instant application.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is NON-FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims all ultimately depend from amended claim 25, however the dependent claims lack sufficient antecedent basis for the recitation of measuring “the level of” as it is no longer present in claim 25.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 33, which recites “measuring the number of anelloviral sequences”, depends from claim 25, which also recites “measuring the number of anelloviral sequences”.  Therefore, it is not clear how claim 33 further limits claim 25.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

Claims 25-30 and 33-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto (Okamoto 2009, as cited in the IDS dated 9/5/2017) in view of Ninomiya (Ninomiya et al; Journal of Clinical Microbiology, vol 46, pages 507-514, 2008, as cited in the IDS dated 9/5/2017) Moen (Moen et al; Journal of Virological Methods, vol 104, pages 59-67, 2002), and Gravitt (Gravitt et al; Journal of Virological methods, vol 112, pages 23-33, 2003).
Claim interpretation: it is noted that claim 25 recites “measuring the number of total DNA sequences”, however claim 35 recites as step of “normalizing the number of anellovirus genomes to at lest one human or non human sequence”.  Therefore, the broadest reasonable interpretation of the measuring step in claim 25 includes measuring the number of total human genomes based on the number of one human sequence.  
With regard to claims 25 and 28, Okamoto teaches discovery and detection of TTV, TTMDV, and TTMV DNA triple infection in humans (page 7), as well as PCR assays for differential detection of these three viruses.  Okamoto teaches that possible prognostic significance of TTV viral load in immunocompromised patients has been reported and teaches that it is likely that an impaired immune system or suppression of the immune system is involved with elevated TTV viremia (para bridging pages 12-13).  Although Okamoto does not teach measurement of the levels of the viruses, Okamoto teaches that systems for detecting, differentiating and quantifying all of the genotypes and geno-groups should be established (page 15, last para).  
Moen teaches a real time PCR method for quantification of TTV and TTMV DNA.  Moen teaches protocols using primers, probes, and sequencing for the detection, quantification, and identification of different TT virus from serum samples (claims 28-29, 36, 37).  Moen teaches outer primers directed to consensus sequence to amplify both viruses, and inner primers for detection of each strain.  With regard to claims 25 and 33 Moen teaches standard curves that allowed for comparison with DNA of known concentration and quantification of DNA copies in the sample (see figure 1).  With regard to claim 25, Moen teaches detecting 102-107 copies/ml of sample.  With regard to claim 34, Moen teaches assigning anellovirus sequences to a specific genome of TTV or TTMV.  
Although Moen does not teach detection and quantification of all three viruses, Ninomiya teaches a PCR assay for detecting and differentiating TTV, TTMV, and TTMDV.  With regard to claim 38, Ninomiya teaches designing primers which allow amplification of consensus sequence of all three types. With regard to claim 30, Ninomiya teaches an alignment of different strains of all three viruses and teaches consensus sequences to target for amplification of all TT viruses (see figure 1).  Boxes on the outer edges of the alignment in figure 1 correspond to instantly claimed SEQ ID NOS 4 and 5.  With regard to claim 38, inner boxes in figure 1 correspond to virus specific primers (amplification of any anelloviral sequence that is between the consensus sequences of SEQ ID NOS 4 and 5).  
Therefore, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to modify the quantification of TT viruses as taught by Moen to include TTMDV as taught by Ninomiya because Okamoto teaches to do so.  The ordinary artisan would have had a reasonable expectation of success in conducting the method as Ninomiya teaches sequences to use to amplify all viruses as well as sequences to differentiate the viruses from each other.  
	With regard to claims 26 and 27, although Okamoto, Ninomiya and Moen do not teach to conduct the analysis on subjects suffering from infection or transplant rejection, however it would have been prima facie obvious to the ordinary artisan at the time the invention was made to do so since Okamoto teaches that it is likely that an impaired immune system or suppression of the immune system is involved with elevated TTV viremia and that systems for detecting, differentiating and quantifying all of the genotypes and geno-groups should be established.
	Okamoto, Ninomiya, and Moen do not teach measuring the number of total DNA sequences in the sample, however Gravitt teaches measuring viral load of HPV16 and HPV18 by normalizing the type specific viral DNA in the sample to total human DNA based on normalization to GAPDH (instant claim 35) (page 25, col 1-2; pages 26-27 “Statistical analysis”).  Gravitt teaches that the best measurement for viral load involves quantification of viral genomes and normalizing for total human DNA (page 24, col 1, first full para).  Therefore, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to measure total human DNA and normalize TTV viruses to total human DNA in the method of Okamoto, Ninomiya, and Moen because Gravitt teaches that this is the best measurement of viral load.  The ordinary artisan would have been motivated to determine viral load as taught by Gravitt because Okamoto teaches that possible prognostic significance of TTV viral load in immunocompromised patients has been reported and teaches that it is likely that an impaired immune system or suppression of the immune system is involved with elevated TTV viremia.  
	The claims have been amended to recite a wherein clause which states “at least 2 anellovirus DNA sequences are detected per 100,000 total DNA sequences in the sample”.  The recitation of “at least 2” is directed to a minimum number of anellovirus DNA sequences and allows for not only 2 sequences measured, but any number more than 2 sequences detected.  However, the method of Okamoto, Ninomiya, Moen, and Gravitt necessarily allows for detection of more than 2 anelloviral DNA sequences.  The response asserts that this recitation is directed to a specific sensitivity that should be used, however this argument is merely directed to an intended use for the recitation.  The claims do not recite an active method step of establishing any particular sensitivity.  Furthermore, while the response argues that the combination of the features claimed was unexpected, it is not clear what this is in reference to.  The claims merely require measuring anelloviral DNA and total DNA sequences in a sample from an immunocompromised human subject.  Given the teachings of the prior art, it is not unexpected that anelloviral DNA would be present in a sample of an immunocompromised human subject. Okamoto teaches a correlation between high TTV titer and low CD4 T cell count among patients with HIV type 1 (see page 12, last para).  Additionally, Ninomiya teaches specific and sensitive differential detection of TTV, TTMDV, and TTMV (page 509, col 2), that changes in immunological status with growth from infant to child or adolescent may affect the persistent viral load of TTMDV, TTMV, or TTV which is supported by reported studies of an inverse relationship between TTV viral load and a subject’s level of immunosuppression (see page 513, col 2 lines 1-2).    

Claims 31, 32, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto, Ninomiya, Moen, and Gravitt, as applied to claims 25-30 and 33-39 above, and further in view of Eid (Eid et al; as cited in the IDS dated 6/13/2016).  
The teachings of Okamoto, Ninomiya and Moen are set forth above.  With regard to claim 32, Okamoto, Ninomiya and Moen do not teach quantitation by sequencing such as parallel sequencing, however Eid teaches a method of real time DNA sequencing from single polymerase molecules (see figure 1 -3).  Eid teaches the method is applicable to sequencing small viral genomes (see page 138) and allows the single molecule real time DNA sequencing approach to be increased by approximately four orders of magnitude.  Therefore, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to use the real time sequencing assay taught by Eid in the method of Okamoto, Ninomiya and Moen for the expected benefit of four fold faster single molecule real time DNA sequencing.  With regard to claims 31 and 39, the covalent coupling of primers for sequencing necessarily requires a thiol, amine, or carboxyl functional group at the 5’ or 3’ end of the primer.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634